Citation Nr: 0703798	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-10 856	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for residuals of skin 
cancer.

2.  Entitlement to service connection for residuals of a left 
leg injury.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is competent evidence of a nexus between the 
veteran's current residuals of skin cancer and his inservice 
exposure to sun.

3.  Objective indications of current residuals of a left leg 
injury are not shown.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
residuals of skin cancer were incurred during the veteran's 
period of active duty service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  Residuals of a left leg injury were not incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, in an August 2004 letter, the RO 
provided the veteran with notice regarding what information 
and evidence was needed to substantiate his claims for 
service connection, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertained to the claims.  The January 2005 rating decision 
denied service connection for residuals of skin cancer and 
residuals of a left leg injury.  Thus, the Board concludes 
that the RO provided appropriate notice of the information or 
evidence needed in order to substantiate the claims prior to 
the initial decision.  In view of this, the Board finds that 
VA's duty to notify has been fully satisfied with respect to 
these claims.  

With regard to notice of the five elements of an appeal, the 
Board observes that the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection and also 
provided with notice of the type of evidence necessary to 
establish disability ratings and notice of the type of 
evidence necessary to establish effective dates for his 
initial disability ratings for such disabilities in a March 
2006 letter.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  The Board notes that his service 
medical records are not on file.  The United States Court of 
Appeals for Veteran's Claims (Court) has held that in cases 
where the veteran's service medical records were unavailable, 
through no fault of the veteran, there was a "heightened 
duty" to assist the veteran in the development of the case.  
See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 
(2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In 
the instant case, the National Personnel Records Center 
(NPRC) has verified that there are no additional service 
medical records available for this veteran.  Likewise, the VA 
Medical Center (VAMC) in Dayton, Ohio, has verified that the 
veteran's treatment records from the late 1980's and early 
1990's are not available.  The veteran has also indicated 
that he does not have any copies of his service medical 
records or his treatment at the Dayton VAMC.  Private medical 
records are also in the claims file, as well as two VA 
examination reports.  VA is not on notice of any evidence 
needed to decide the claims which has not been obtained and 
the veteran has indicated that he has no further evidence to 
submit.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case. 

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Residuals of Skin Cancer

The veteran alleges that he developed skin cancer as the 
result of extensive exposure to the sun working outdoors 
while serving in the Philippines during World War II.  He 
contends that all of his employment has been indoors since 
his discharge from service.

As noted above, when a veteran's service medical records are 
unavailable, VA's duty to assist, and the Board's duty to 
provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule (see 
38 U.S.C.A. §§ 71204(d)(1), 5107(b)), are heightened.  O'Hare 
v. Derwinski, supra.; see also Moore (Howard) v. Derwinski. 1 
Vet. App. 401, 404 (1991).  The Board observes that the only 
available service record, the veteran's Enlisted Record and 
Report of Separation, Honorable Discharge, indicates that he 
had just over 2 years of foreign service in the Asiatic 
Pacific Theater and that he was awarded the Philippine 
Liberation Ribbon.  

Although his service medical records are unavailable, the 
veteran is competent to testify to whether and when he had 
sun exposure during his service.  Savage, 10 Vet. App. at 
495-97.  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").  

In addition, the Board notes that the July 2004 private 
physician's letter confirms that the veteran has current skin 
cancer and proffers his opinion that it is as likely as not 
that the veteran's extensive sun exposure in the Philippines 
caused or contributed to his current skin cancer.  Treatment 
records from the same private physician, dating from July 
2000 to July 2004, show diagnosed basal cell at various sites 
and differentiated squamous cell carcinoma.  Moreover, the VA 
examiner who conducted dermatological examinations in 
September 2005 and May 2006, while unable to quantify the 
degree of contribution, conceded that the veteran's extensive 
sun exposure in service most likely contributed to later skin 
damage and the development of basal cell and squamous cell 
carcinomas of the skin.  Despite the examiner's statement 
that the degree of contribution that sun exposure in service 
had on the development of the later skin damage and cancer 
could not be quantified, the Board cannot conclude, given 
this evidence, that the preponderance of the evidence is 
against the claim.  The negative evidence of record consists 
soley of the absence of any medical evidence showing that it 
sun exposure in service was unlikely to have contributed to 
the development of skin damage and cancer.

Thus, in light of the foregoing, the Board finds that there 
is an approximate balance of positive and negative evidence 
in this case regarding the issue of sun exposure as a 
contributing cause of the later development of skin cancer.  
Therefore, the Board resolves reasonable doubt in favor of 
the veteran and finds sufficient evidence to warrant service 
connection for residuals of skin cancer.  38 U.S.C.A. 
§ 5107(b).  The appeal is granted.

Residuals of a Left Leg Injury

The veteran alleges that he injured his left leg during 
service and that he was later treated for residuals of the 
left leg injury at a VA facility.  He has submitted a copy of 
his VA Patient Data Card which indicates he had scheduled 
orthopedic appointments in 1987 and 1988.

VA requested the veteran submit evidence of a current 
disability by a letter dated in August 2004.  However, he has 
not submitted any medical evidence of a current diagnosed 
left leg disorder or residuals of left leg injury or 
indicated that any such evidence is available.  In fact, the 
veteran has stated that he does not have any relevant 
evidence to submit.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  

In this respect, the Board observes that the veteran is 
competent to describe the in-service injury he experienced.  
However, as a lay person, not trained or educated in 
medicine, he is not competent to offer an opinion as to 
whether he currently has any residual of an inservice left 
leg injury.  Espiritu v. Derwinski, supra.  The Board cannot 
assign any weight to the veteran's lay assertions of current 
residuals of a left leg injury in service.  Therefore, the 
Board determines that the preponderance of the evidence is 
against service connection for residuals of a left leg 
injury.  38 U.S.C.A. § 5107(b).  The appeal is denied.
ORDER

Service connection for residuals of skin cancer is granted.

Service connection for residuals of a left leg injury is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


